DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is response to communications for Application No. 15/567,606 filed on 10/15/2020.
Claims 1-2, 5, 12, 13, 15-16, 19, 21, and 22 have been amended. 
Therefore, claims 1-22 are pending and ready for examination.

Response to Arguments
35 U.S.C. 102
Applicant’s Argument: 
	“Cited paragraph [0041] of Pierrat merely describes creating an image by taking data from a source point, processing that data with a projection function and a mask function to generate a result for that source point, and repeating that for a plurality of source points to create an image representation of a mask. However, there is no disclosure of partial images formed, or expected to be formed, from a radiation propagating along a certain one or more directions, let alone adding partial images as claimed. After all, there is only one particular image described in paragraph [0041] of Pierrat and that is merely the end result of Pierrat's calculations in paragraph [0041]. The Office Action argues that "[e]ach source point (503) represents an image to be formed associated with the radiation source." However, this has no support in paragraph [0041] of Pierrat; there is no disclosure that "a source point represents an image." Moreover, it doesn't appear to make logical sense as a radiation source point is effectively an output from a laser and so it is not apparent how that is an image. While a source point can be used in formation of an image, it is not an image in and of itself; just as a light ray from the sun is not an image but the light ray can be used in conjunction with, e.g., a camera to form an image.”

Examiner’s Response: 
	Regarding claims 1 and 15, the applicant’s arguments, along with amendments, with respect to the 35 U.S.C. § 102 rejections have been fully considered but are not persuasive. 
	The applicant argues that [0041] of the prior art does not disclose “partial images formed, or expected to be formed, from a radiation propagating along a certain one or more directions, let alone adding partial images as claimed.”, however the examiner respectfully disagrees. Referring back to [0041], Pierrat discloses an iterative step to create a mask image for all source points, which using the broadest reasonable interpretation, represents partial images. 
	For further evidence, the applicant discloses in the instant application, [0085-0086], “A partial image of the entirety of the design layout formed from a radiation portion propagating along a group of directions may be obtained by incoherently adding the partial images of all portions of the design layout formed from the same radiation portion. The source may be a continuous source (the source pupil is not pixelated) or a discrete source (the source pupil is pixelated). Each portion may be a continuous area (i.e., not a combination of two distinct and disconnected areas) on the source pupil.” Pierrat discloses that an approach to lithography modeling is based on the fact that the source can be considered a spatially incoherent collection of independent sources and that the method is usually referred to as the “source integration method”, refer to [0006]. Further, Pierrat discloses that a novel simulation technique was developed which also has the accuracy and flexibility advantage of the “source integration method” as these kernels are associated with a given source location as well as a computation of the image to create an image representation (image representation of the mask recited in the non-final office action of paragraph [0041]), refer to [0044]. Paragraphs [0045-0050] further disclose the computational method, which includes the source points. Referring back to [0006] as mentioned above, Pierrat discloses that “One approach to lithography modeling is based on the fact that the source can be considered a spatially incoherent collection of independent sources. Each source point gives an image according to coherent imaging”. Using the broadest reasonable interpretation, a source point as cited in [0041] may represent partial images. Therefore, it is for the reasons above that the arguments are respectfully maintained. All claims dependent upon a rejected base claim are rejected by virtue of their dependency.

Applicant’s Argument: 
“Applicant submits that the cited portions of Pierrat fail to disclose a method comprising: searching, by a hardware computer system, in a database of a plurality of partial images for patterns for a partial image of a pattern in a design layout, the partial image formed, or expected to be formed, from a radiation portion propagating, or expected to propagate, along a group of one or more directions; and responsive to the partial image for the pattern being found in the database, constructing, by the hardware computer system, a partial image of the design layout, formed, or expected to be formed, from the radiation portion, at least from the partial image of the pattern, as recited in claim 12.”

Examiner’s Response: 
	Regarding claims 12 and 21, the applicant’s arguments, along with amendments, with respect to the 35 U.S.C. § 102 rejections have been fully considered but are not persuasive. As stated above for the analysis of claims 1 and 15, Pierrat discloses a plurality of partial images. As cited previously in [0036], Pierrat discloses a radiation portion propagating, or expected to propagate along a group of one more directions. Further, as cited in, [0049], Pierrat discloses a linear convolution method to decompose the mask image into simpler shapes and can be pre-computed and stored in look-up tables for processing, which represents the claimed limitation. Therefore, it is for the reasons above that the arguments are respectfully traversed and the rejection is maintained. All claims dependent upon a rejected base claim are rejected by virtue of their dependency.

Applicant’s Argument: 
	“Applicant submits that the cited portions of Pierrat fail to disclose a method comprising: searching, by a hardware computer system, in a database of a plurality of transmission functions for patterns for a transmission function for a pattern in a design layout, for a radiation portion propagating, or expected to propagate, along a group of one or more directions; and responsive to the transmission function being found in the database, constructing, by the hardware computer system, a partial image of the pattern using the transmission function found, as recited in claim 13.”

Examiner’s Response: 
	Regarding claims 13 and 21, the applicant’s arguments, along with amendments, with respect to the 35 U.S.C. § 102 rejections have been fully considered but are not persuasive. As stated above for the analysis of claims 1 and 15, Pierrat teaches a plurality of partial images. As cited previously in [0036], Pierrat discloses a radiation portion propagating, or expected to propagate along a group of one more directions. Further, as cited in, [0033], “Typically, this projection function is a shifted effective pupil function that is source point dependent, meaning that the function changes as the source is moved; however, it is also possible to use other projection functions (i.e., any function associated with the transmission of radiation from the source to a semiconductor resist, to form an image, which is independent of the mask design). The method (e.g., the software) then combines the mask function with the projection function to obtain a “combined result” (that is, a combination of the functions that predicts part of the image attributable to the source point).” Pierrat discloses a plurality of projection functions, which includes the transmission of radiation from the source to form an image, which using the broadest reasonable interpretation, represents a transmission function. Therefore, it is for the reasons above that the arguments are respectfully traversed and the rejection is maintained. All claims dependent upon a rejected base claim are rejected by virtue of their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by Pierrat (U.S. Patent Publication No. 2013/0346037 A1). 

	Regarding claim 1, Pierrat teaches a method comprising: 
	determining a first partial image formed, or expected to be formed (Pierrat, [0041], “FIG. 5 describes a method (501) of building such an image. The radiation source can be represented by its source points (503) associated to regions of the source. Each source point is associated to at least one projection function (507). A mask function (505) is also created and combined with the projection function (507) to create a result for a given source point. This step is repeated (511) for all the source points and the results are combined (513) to create and image representation of the mask.” – Examiner’s Note: Each source point (503) represents an image to be formed associated with the radiation source. Pierrat teaches an iterative process of scanning each source point to determine a final image. Therefore, Pierrat teaches a plurality of partial images to be formed.), from a first radiation portion propagating along a first group of directions from an illumination (Pierrat, [0036], “During the exposure to a radiation source, an image of the mask is projected inside the resist layer using an optical system (or imaging system) such as the one described in FIG. 1. A light source 101 illuminates the mask 102 through the condenser lens 103. The image of the mask is projected by the projection lens 104 on the wafer 105, the wafer being supported by the wafer stage 106.” - Examiner’s Note: As stated above, Pierrat teaches an iterative process of scanning each source point associated with a radiation source to determine a final image. Therefore, Pierrat teaches a plurality of radiation portions.) of a lithographic projection apparatus and impinging on a Pierrat, [0010], “FIG. 1 illustrates the optical lithography tool used in the creation of a mask image on the wafer.” – Examiner’s Note: The optical lithography tools represents a lithographic projection apparatus and the mask (part 102) represents a patterning device. Refer to instant application Fig. 1 – part 18a), the first partial image formed, or expected to be formed by a lithographic projection apparatus (Pierrat, [0110], “FIG. 20 shows that these techniques can be applied to the more general case of the calculation of an image (2005) created by an imaging system (2001) where such imaging system creates an image of an object (2003) illuminated by a source (2002) using an imaging apparatus (2004).”);
	determining a second partial image formed, or expected to be formed (Pierrat, [0041], “FIG. 5 describes a method (501) of building such an image. The radiation source can be represented by its source points (503) associated to regions of the source. Each source point is associated to at least one projection function (507). A mask function (505) is also created and combined with the projection function (507) to create a result for a given source point. This step is repeated (511) for all the source points and the results are combined (513) to create and image representation of the mask.” – Examiner’s Note: Each source point (503) represents an image to be formed associated with the radiation source. Pierrat teaches an iterative process of scanning each source point to determine a final image. Therefore, Pierrat teaches a plurality of partial images to be formed.), from a second radiation portion propagating along a second group of one or more directions from an illumination (Pierrat, [0036], “During the exposure to a radiation source, an image of the mask is projected inside the resist layer using an optical system (or imaging system) such as the one described in FIG. 1. A light source 101 illuminates the mask 102 through the condenser lens 103. The image of the mask is projected by the projection lens 104 on the wafer 105, the wafer being supported by the wafer stage 106.” - Examiner’s Note: As stated above, Pierrat teaches an iterative process of scanning each source point associated with a radiation source to determine a final image. Therefore, Pierrat teaches a plurality of radiation portions.) of a lithographic projection apparatus and impinging on a patterning device (Pierrat, [0010], “FIG. 1 illustrates the optical lithography tool used in the creation of a mask image on the wafer.” – Examiner’s Note: The optical lithography tools represents a lithographic projection apparatus and the mask (part 102) represents a patterning device. Refer to instant application Fig. 1 – part 18a), the second partial image formed, or expected to be formed by a lithographic projection apparatus (Pierrat, [0110], “FIG. 20 shows that these techniques can be applied to the more general case of the calculation of an image (2005) created by an imaging system (2001) where such imaging system creates an image of an object (2003) illuminated by a source (2002) using an imaging apparatus (2004).”);
	determining, by computer simulation performed by a hardware computer system (Pierrat, [0040], “The simulation of lithography processes typically includes one of more of the processes described in FIG. 4. The processes include the source (403), the mask (405), the projection (407), the exposure (409) and the develop (411).”), an image by adding the first partial image and the second partial image (Pierrat, [0041], “FIG. 5 describes a method (501) of building such an image. The radiation source can be represented by its source points (503) associated to regions of the source. Each source point is associated to at least one projection function (507). A mask function (505) is also created and combined with the projection function (507) to create a result for a given source point. This step is repeated (511) for all the source points and the results are combined (513) to create and image representation of the mask.”), wherein the first group of directions and the second group of one or more directions are different (Pierrat, [0030], “This disclosure provides a novel method of simulating an image associated with a semiconductor mask. Instead of relying upon a complex mask function which must be changed each and every time source radiation is changed or moved relative to the mask, source displacement is aggregated with a projection function (such as a pupil function), associated with the optics system. Thus, the specifics of the projection system can be formatted in a mask-independent manner, and a mask layout file can be created which is source independent.” – Examiner’s Note: This step merely represents scanning the patterning in different directions to detect the source radiation from all areas possible. Pierrat teaches simulating an image using a source displacement method (different directions) aggregated with projection function (source radiation). For further evidence of a group containing one or more different directions of radiation, Pierrat teaches that evaluation points are compensated by moving the corresponding segment into a perpendicular direction, [0039], “In the case of model-based OPC, the original layout 301 as shown in FIG. 3 is dissected in smaller segments 303 shown in modified layout 302. Each segment is associated an evaluation point 304. The printed errors of the evaluation points are compensated by moving the corresponding segment in a direction perpendicular to the segment as shown in the final layout 305. The segments are corrected using multiple iterations in order to account for corrections of neighboring segments.”).

	Regarding claim 2 and 16, Pierrat teaches wherein the first group of directions and the second group of one or more directions do not include a same direction (Pierrat, [0030], “This disclosure provides a novel method of simulating an image associated with a semiconductor mask. Instead of relying upon a complex mask function which must be changed each and every time source radiation is changed or moved relative to the mask, source displacement is aggregated with a projection function (such as a pupil function), associated with the optics system. Thus, the specifics of the projection system can be formatted in a mask-independent manner, and a mask layout file can be created which is source independent.” – Examiner’s Note: This step merely represents scanning the patterning in different directions to detect the source radiation from all areas and angles possible. Pierrat teaches simulating an image using a source displacement method (different directions) aggregated with projection function (source radiation). For further evidence of a group containing one or more different directions of radiation, Pierrat teaches that evaluation points are compensated by moving the corresponding segment into a perpendicular direction, [0039], “In the case of model-based OPC, the original layout 301 as shown in FIG. 3 is dissected in smaller segments 303 shown in modified layout 302. Each segment is associated an evaluation point 304. The printed errors of the evaluation points are compensated by moving the corresponding segment in a direction perpendicular to the segment as shown in the final layout 305. The segments are corrected using multiple iterations in order to account for corrections of neighboring segments.”).

	Regarding claim 3 and 18, Pierrat teaches wherein the image corresponds to a mask transmittance image (Pierrat, [0033], “Typically, this projection function is a shifted effective pupil function that is source point dependent, meaning that the function changes as the source is moved; however, it is also possible to use other projection functions (i.e., any function associated with the transmission of radiation from the source to a semiconductor resist, to form an image, which is independent of the mask design). The method (e.g., the software) then combines the mask function with the projection function to obtain a “combined result” (that is, a combination of the functions that predicts part of the image attributable to the source point).”), or wherein the image corresponds to an aerial image (Pierrat, [0091], “Another option is to create an aerial image of the mask using an optical system such as the AIMS tool or the Aerial mask inspection tool and comparing the aerial image to a simulated aerial image based on the actual mask data.”).  

	Regarding claim 4, Pierrat teaches wherein the first and second radiation portions are from a discrete illumination (Pierrat, [0050], “Each source point can be associated to the actual location of the source or to a source region around the source point. In one embodiment each source point represents a given source location as shown in FIG. 8. The source points can be regularly placed or placed according to specific source regions as shown. An example of source points (represented by black dots) is given in 801, an example of source regions is given in 802. The source regions at the top of FIG. 8 are squares around the source points while the source regions at the bottom of FIG. 8 are disks (shown as shaded regions).” – Examiner’s Note: The applicant defines a discrete illumination as, [0083], “The source may be a continuous source (the source pupil is not pixelated) or a discrete source (the source pupil is pixelated). Each portion may be a continuous area (i.e., not a combination of two distinct and disconnected areas) on the source pupil.” Also, refer to instant application Fig. 3E. Therefore, the squares taught by Pierrat represents the pixelated source.) or a continuous illumination (Pierrat, [0050], “Each source point can be associated to the actual location of the source or to a source region around the source point. In one embodiment each source point represents a given source location as shown in FIG. 8. The source points can be regularly placed or placed according to specific source regions as shown. An example of source points (represented by black dots) is given in 801, an example of source regions is given in 802. The source regions at the top of FIG. 8 are squares around the source points while the source regions at the bottom of FIG. 8 are disks (shown as shaded regions).” – Examiner’s Note: The applicant defines a continuous illumination as, [0083], “The source may be a continuous source (the source pupil is not pixelated) or a discrete source (the source pupil is pixelated). Each portion may be a continuous area (i.e., not a combination of two distinct and disconnected areas) on the source pupil.” Also, refer to instant application Fig. 3B-3D. Therefore, the disks taught by Pierrat represents the non-pixelated source.)

	Regarding claim 5 and 19, Pierrat teaches further comprising selecting the first group of directions from a continuous area of a pupil of an illumination 4828-4127-5825.v12Attorney Docket No.: 081468-0454927Client Reference No.: 2015P00062WOUSsystem of the lithographic projection apparatus (Pierrat, [0054], “The effective pupil includes physical effects related to the pupil of the projection lens as well as other effects like vector effects and thin film effect that can be described in pupil coordinates. This concept allows for effects not related to the pupil of the projection lens to be modeled as part of an effective pupil if these effects can be described in the pupil coordinate system. Such effect that can be added to the effective pupil is wafer topography effect.” – Examiner’s Note: The applicant defines a continuous area as, [0086], “The source may be a continuous source (the source pupil is not pixelated) or a discrete source (the source pupil is pixelated). Each portion may be a continuous area (i.e., not a combination of two distinct and disconnected areas) on the source pupil.” Pierrat teaches a concept that allows for effects not related to the pupil of projection lens which represents distinct areas.).
Regarding claim 6, Pierrat teaches wherein the first partial image and the second partial image are formed, or expected to be formed (Pierrat, [0041], “FIG. 5 describes a method (501) of building such an image. The radiation source can be represented by its source points (503) associated to regions of the source. Each source point is associated to at least one projection function (507). A mask function (505) is also created and combined with the projection function (507) to create a result for a given source point. This step is repeated (511) for all the source points and the results are combined (513) to create and image representation of the mask.”), by a patterning device.  (Pierrat, [0110], “FIG. 20 shows that these techniques can be applied to the more general case of the calculation of an image (2005) created by an imaging system (2001) where such imaging system creates an image of an object (2003) illuminated by a source (2002) using an imaging apparatus (2004).”).

	Regarding claim 7, Pierrat teaches wherein the patterning device is a reflective patterning device (Pierrat, [0108], “These techniques can be applied to reflective masks for EUV lithography. For a reflective mask the radiation is reflected by the mask. Reflective masks are mostly used for shorter radiation wavelength on the order of 13.5 nm usually referred to as soft X-ray or EUV (Extreme Ultra Violet). The reflective masks are made using a substrate reflective to the radiation and coated with a patterned non-reflective layer defining reflective and non-reflective regions to the radiation. Alternatively, a reflective mask could be made of a non-reflective substrate coated with a reflective layer.”), or wherein the patterning device is a transmissive patterning device (Pierrat, [0033], “Typically, this projection function is a shifted effective pupil function that is source point dependent, meaning that the function changes as the source is moved; however, it is also possible to use other projection functions (i.e., any function associated with the transmission of radiation from the source to a semiconductor resist, to form an image, which is independent of the mask design.”).

	Regarding claim 8, Pierrat teaches wherein the first radiation portion and the second radiation portion are oblique to the patterning device (Pierrat, [0090], “The calculation of the image is then performed by using the look-up table results and is therefore drastically improved in terms of speed. If the mask layout includes more than x and y oriented polygons, additional look-up tables need to be created. Each additional angle like for example 45 degree angle will be associated to an additional specific look-up table. Alternatively, if the mask layout data comprises too many different angles, the data can be approximated to angles supported by the look-up table in order to perform the simulation.” – Examiner’s Note: Using the broadest reasonable interpretation, oblique merely means neither parallel or at a right angle, i.e., slanting. Pierrat teaches that a mask layout may include additional angles, for example 45 degrees, which is less than a right angle which represents the oblique radiation sources.).

	Regarding claim 9, Pierrat teaches wherein the first partial image and the second partial image are formed, or expected to be formed, at least partially by a structure under a resist layer on a substrate (Pierrat, [0036], “During the exposure to a radiation source, an image of the mask is projected inside the resist layer using an optical system (or imaging system) such as the one described in FIG. 1. A light source 101 illuminates the mask 102 through the condenser lens 103. The image of the mask is projected by the projection lens 104 on the wafer 105, the wafer being supported by the wafer stage 106.”).

	Regarding claim 10 and 20, Pierrat teaches further comprising adjusting a parameter of a patterning device based on the image (Pierrat, [0090], “The accuracy of the models when compared to actual wafer measurements can be further improved by adjusting the available model parameters to minimize the difference between simulation and experimental data. A calibrated simulation model is thereby created.”), and/or adjusting a parameter of the lithographic projection apparatus based on the image (Pierrat, [0031], “One form of implementing these teachings is as a process or method applied for example to mask optimization, such that errors in simulated images of a mask can be corrected for before the mask is even fabricated (i.e., transferred to physical form). This method can also be applied to source optimization (including source-mask optimization), to projection (i.e., lens) optimization, or to potentially other functions; that is to say, with a more accurate image representation created using the teachings of this disclosure, in fast, effective manner, the image representation can be correlated with mask design and used to optimize the source, lens, mask, or other design factors (i.e., that better minimize deviation between the image representation and the mask design).” – Examiner’s Note: The source optimization represents adjusting a parameter of the lithographic project apparatus.).

	Regarding claim 11 and 17, Pierrat teaches wherein determining the image is by incoherently adding the first partial image and the second partial image (Pierrat, [0051], “The computation of the intensity inside the resist requires in the most general case the computation of the intensity created by each component n (n=x′, y′, or z′) of the electrical field inside the resist. The resulting intensity is the sum of the intensity created by each component of the electrical field.” – Examiner’s Note: The applicant defines “adding” the first partial image and the second partial image as adding the intensities of each partial image, [0085], “The partial image for a portion may be simulated using all or some of the propagation directions in that portion, or using the representative direction selected for that portion. The image produced by the whole source may then be obtained by incoherently adding the partial images (i.e., adding the intensities of the partial images) because radiation propagating along different directions may not be coherent. The image and partial images may be a spatial intensity distribution on any suitable surface.”). 

	Regarding claim 12, Pierrat teaches a method comprising: 
	searching, by a hardware computer system, in a database of a plurality of partial images for patterns for a partial image of a pattern in a design layout (Pierrat, [0049], “Since the convolution is a linear operation the mask can be decomposed into simpler shapes and the convolutions to simpler shapes can be pre-computed and stored in look-up tables. The calculation of the image can then be performed by using the look-up table results and is therefore drastically improved in terms of speed. For example the convolution is computed by adding and subtracting the value of a quadrant function for each vertex of a layout.” – Examiner’s Note: Pierrat teaches a linear operation to decompose a mask and store it into a look-up table which represents partial images in a database. Pierrat further teaches calculating an image based on the look-up table results, which represents searching in a database for a partial image of mask, which represents a pattern in a design layout.), the partial image formed, or expected to be formed, from a radiation portion propagating, or expected to propagate, along a group of one or more directions (Pierrat, [0036], “During the exposure to a radiation source, an image of the mask is projected inside the resist layer using an optical system (or imaging system) such as the one described in FIG. 1. A light source 101 illuminates the mask 102 through the condenser lens 103. The image of the mask is projected by the projection lens 104 on the wafer 105, the wafer being supported by the wafer stage 106.” - Examiner’s Note: As stated above, Pierrat teaches an iterative process of scanning each source point associated with a radiation source to determine a final image. Therefore, Pierrat teaches a plurality of radiation portions.); and 
	responsive to the partial image for the pattern being found in the database, constructing, by the hardware computer system, a partial image of the design layout (Pierrat, [0049], “Since the convolution is a linear operation the mask can be decomposed into simpler shapes and the convolutions to simpler shapes can be pre-computed and stored in look-up tables. The calculation of the image can then be performed by using the look-up table results and is therefore drastically improved in terms of speed. For example the convolution is computed by adding and subtracting the value of a quadrant function for each vertex of a layout.” – Examiner’s Note: Pierrat teaches a linear operation to decompose a mask and store it into a look-up table which represents partial images in a database. Pierrat further teaches calculating an image based on the look-up table results, which represents searching in a database for a partial image of mask, which represents a pattern in a design layout.), formed, or expected to be formed from the radiation portion, at least from the partial image of the pattern (Pierrat, [0036], “During the exposure to a radiation source, an image of the mask is projected inside the resist layer using an optical system (or imaging system) such as the one described in FIG. 1. A light source 101 illuminates the mask 102 through the condenser lens 103. The image of the mask is projected by the projection lens 104 on the wafer 105, the wafer being supported by the wafer stage 106.”). 

	Regarding claim 13, Pierrat teaches a method comprising: 
	searching, by a hardware computer system, in a database of a plurality of transmission functions for patterns for a transmission function in a design layout (Pierrat, [0033], “A projection function is then obtained (e.g., retrieved from a memory or pre-generated file, or generated run time), where the projection function is dependent upon at least one source point (that is, one shape in the grid). Typically, this projection function is a shifted effective pupil function that is source point dependent, meaning that the function changes as the source is moved; however, it is also possible to use other projection functions (i.e., any function associated with the transmission of radiation from the source to a semiconductor resist, to form an image, which is independent of the mask design).” – Examiner’s Note: Pierrat teaches a projection function or any function associated with the transmission of radiation which represents a transmission function), for a radiation portion propagating, or expected to propagate, along a group of one or more directions (Pierrat, [0036], “During the exposure to a radiation source, an image of the mask is projected inside the resist layer using an optical system (or imaging system) such as the one described in FIG. 1. A light source 101 illuminates the mask 102 through the condenser lens 103. The image of the mask is projected by the projection lens 104 on the wafer 105, the wafer being supported by the wafer stage 106.” - Examiner’s Note: As stated above, Pierrat teaches an iterative process of scanning each source point associated with a radiation source to determine a final image. Therefore, Pierrat teaches a plurality of radiation portions.); and 
(Pierrat, [0033], “A projection function is then obtained (e.g., retrieved from a memory or pre-generated file, or generated run time), where the projection function is dependent upon at least one source point (that is, one shape in the grid). Typically, this projection function is a shifted effective pupil function that is source point dependent, meaning that the function changes as the source is moved; however, it is also possible to use other projection functions (i.e., any function associated with the transmission of radiation from the source to a semiconductor resist, to form an image, which is independent of the mask design – Examiner’s Note: The projection function being dependent upon at least one source point represents a transmission function being found in the database.), constructing, by the hardware computer system, a partial image of the pattern using the transmission function found (Pierrat, [0041], “FIG. 5 describes a method (501) of building such an image. The radiation source can be represented by its source points (503) associated to regions of the source. Each source point is associated to at least one projection function (507). A mask function (505) is also created and combined with the projection function (507) to create a result for a given source point. This step is repeated (511) for all the source points and the results are combined (513) to create and image representation of the mask.”).

	Regarding claim 14, Pierrat teaches further comprising constructing a partial image of the design layout using the partial image of the pattern (Pierrat, [0033], “The method (e.g., the software) then combines the mask function with the projection function to obtain a “combined result” (that is, a combination of the functions that predicts part of the image attributable to the source point). This computation can be performed for each source point modeled in the grid, with the associated “combined results” being combined to generate the modeled image.”).

	Regarding claim 15, Pierrat teaches a computer program product comprising a non-transitory computer readable medium having instructions therein recorded thereon, the instructions (Pierrat, [0107], “The data structures and code described in this description can be stored on a computer readable storage medium, which as mentioned may be any device or medium that can store code and/or data for use by a computer system. This includes, but is not limited to, magnetic and optical storage devices such as disk drives, magnetic tapes, CD (compact discs), DVD (digital video disks), and BD (blu-ray disks), USB memory sticks, and computer instruction signals embodied in a transmission medium. For example, the transmission medium may include a communication network, such as the Internet.”), upon execution when executed by a hardware computer system, configured to cause, by the hardware computer system, at least:
	determining a first partial image formed, or expected to be formed (Pierrat, [0041], “FIG. 5 describes a method (501) of building such an image. The radiation source can be represented by its source points (503) associated to regions of the source. Each source point is associated to at least one projection function (507). A mask function (505) is also created and combined with the projection function (507) to create a result for a given source point. This step is repeated (511) for all the source points and the results are combined (513) to create and image representation of the mask.” – Examiner’s Note: Each source point (503) represents an image to be formed associated with the radiation source. Pierrat teaches an iterative process of scanning each source point to determine a final image. Therefore, Pierrat teaches a plurality of partial images to be formed.), from a first radiation portion propagating along a first group of directions from an illumination (Pierrat, [0036], “During the exposure to a radiation source, an image of the mask is projected inside the resist layer using an optical system (or imaging system) such as the one described in FIG. 1. A light source 101 illuminates the mask 102 through the condenser lens 103. The image of the mask is projected by the projection lens 104 on the wafer 105, the wafer being supported by the wafer stage 106.” - Examiner’s Note: As stated above, Pierrat teaches an iterative process of scanning each source point associated with a radiation source to determine a final image. Therefore, Pierrat teaches a plurality of radiation portions.) of a lithographic projection apparatus and impinging on a patterning device (Pierrat, [0010], “FIG. 1 illustrates the optical lithography tool used in the creation of a mask image on the wafer.” – Examiner’s Note: The optical lithography tools represents a lithographic projection apparatus and the mask (part 102) represents a patterning device. Refer to instant application Fig. 1 – part 18a), the first partial image formed, or expected to be formed by a lithographic projection apparatus (Pierrat, [0110], “FIG. 20 shows that these techniques can be applied to the more general case of the calculation of an image (2005) created by an imaging system (2001) where such imaging system creates an image of an object (2003) illuminated by a source (2002) using an imaging apparatus (2004).”);
	determining a second partial image formed, or expected to be formed (Pierrat, [0041], “FIG. 5 describes a method (501) of building such an image. The radiation source can be represented by its source points (503) associated to regions of the source. Each source point is associated to at least one projection function (507). A mask function (505) is also created and combined with the projection function (507) to create a result for a given source point. This step is repeated (511) for all the source points and the results are combined (513) to create and image representation of the mask.” – Examiner’s Note: Each source point (503) represents an image to be formed associated with the radiation source. Pierrat teaches an iterative process of scanning each source point to determine a final image. Therefore, Pierrat teaches a plurality of partial images to be formed.), from a second radiation portion propagating along a second group of one or more directions from an illumination (Pierrat, [0036], “During the exposure to a radiation source, an image of the mask is projected inside the resist layer using an optical system (or imaging system) such as the one described in FIG. 1. A light source 101 illuminates the mask 102 through the condenser lens 103. The image of the mask is projected by the projection lens 104 on the wafer 105, the wafer being supported by the wafer stage 106.” - Examiner’s Note: As stated above, Pierrat teaches an iterative process of scanning each source point associated with a radiation source to determine a final image. Therefore, Pierrat teaches a plurality of radiation portions.) of a lithographic projection apparatus and impinging on a patterning device (Pierrat, [0010], “FIG. 1 illustrates the optical lithography tool used in the creation of a mask image on the wafer.” – Examiner’s Note: The optical lithography tools represents a lithographic projection apparatus and the mask (part 102) represents a patterning device. Refer to instant application Fig. 1 – part 18a), the second partial image formed, or expected to be formed by a lithographic projection apparatus (Pierrat, [0110], “FIG. 20 shows that these techniques can be applied to the more general case of the calculation of an image (2005) created by an imaging system (2001) where such imaging system creates an image of an object (2003) illuminated by a source (2002) using an imaging apparatus (2004).”)
	determining, by computer simulation performed by a hardware computer system (Pierrat, [0040], “The simulation of lithography processes typically includes one of more of the processes described in FIG. 4. The processes include the source (403), the mask (405), the projection (407), the exposure (409) and the develop (411).”), an image by adding the first partial image and the second partial image (Pierrat, [0041], “FIG. 5 describes a method (501) of building such an image. The radiation source can be represented by its source points (503) associated to regions of the source. Each source point is associated to at least one projection function (507). A mask function (505) is also created and combined with the projection function (507) to create a result for a given source point. This step is repeated (511) for all the source points and the results are combined (513) to create and image representation of the mask.”), wherein the first group of directions and the second group of one or more directions are different (Pierrat, [0030], “This disclosure provides a novel method of simulating an image associated with a semiconductor mask. Instead of relying upon a complex mask function which must be changed each and every time source radiation is changed or moved relative to the mask, source displacement is aggregated with a projection function (such as a pupil function), associated with the optics system. Thus, the specifics of the projection system can be formatted in a mask-independent manner, and a mask layout file can be created which is source independent.” – Examiner’s Note: This step merely represents scanning the patterning in different directions to detect the source radiation from all areas possible. Pierrat teaches simulating an image using a source displacement method (different directions) aggregated with projection function (source radiation). For further evidence of a group containing one or more different directions of radiation, Pierrat teaches that evaluation points are compensated by moving the corresponding segment into a perpendicular direction, [0039], “In the case of model-based OPC, the original layout 301 as shown in FIG. 3 is dissected in smaller segments 303 shown in modified layout 302. Each segment is associated an evaluation point 304. The printed errors of the evaluation points are compensated by moving the corresponding segment in a direction perpendicular to the segment as shown in the final layout 305. The segments are corrected using multiple iterations in order to account for corrections of neighboring segments.”).

	Regarding claim 21, Pierrat teaches a computer program product comprising a non-transitory computer readable medium having instructions therein recorded thereon, the instructions (Pierrat, [0107], “The data structures and code described in this description can be stored on a computer readable storage medium, which as mentioned may be any device or medium that can store code and/or data for use by a computer system. This includes, but is not limited to, magnetic and optical storage devices such as disk drives, magnetic tapes, CD (compact discs), DVD (digital video disks), and BD (blu-ray disks), USB memory sticks, and computer instruction signals embodied in a transmission medium. For example, the transmission medium may include a communication network, such as the Internet.”), upon execution when executed by a hardware computer system, configured to cause, by the hardware computer system, at least:
	search, in a database of a plurality of partial images for patterns, for a partial image of a pattern in a design layout (Pierrat, [0049], “Since the convolution is a linear operation the mask can be decomposed into simpler shapes and the convolutions to simpler shapes can be pre-computed and stored in look-up tables. The calculation of the image can then be performed by using the look-up table results and is therefore drastically improved in terms of speed. For example the convolution is computed by adding and subtracting the value of a quadrant function for each vertex of a layout.” – Examiner’s Note: Pierrat teaches a linear operation to decompose a mask and store it into a look-up table which represents partial images in a database. Pierrat further teaches calculating an image based on the look-up table results, which represents searching in a database for a partial image of mask, which represents a pattern in a design layout.), the partial image formed, or expected to be formed, from a radiation portion propagating, or expected to propagate, along a group of one or more directions (Pierrat, [0036], “During the exposure to a radiation source, an image of the mask is projected inside the resist layer using an optical system (or imaging system) such as the one described in FIG. 1. A light source 101 illuminates the mask 102 through the condenser lens 103. The image of the mask is projected by the projection lens 104 on the wafer 105, the wafer being supported by the wafer stage 106.” - Examiner’s Note: As stated above, Pierrat teaches an iterative process of scanning each source point associated with a radiation source to determine a final image. Therefore, Pierrat teaches a plurality of radiation portions.); and 
	responsive to the partial image for the pattern being found in the database, construct a partial image of the design layout (Pierrat, [0049], “Since the convolution is a linear operation the mask can be decomposed into simpler shapes and the convolutions to simpler shapes can be pre-computed and stored in look-up tables. The calculation of the image can then be performed by using the look-up table results and is therefore drastically improved in terms of speed. For example the convolution is computed by adding and subtracting the value of a quadrant function for each vertex of a layout.” – Examiner’s Note: Pierrat teaches a linear operation to decompose a mask and store it into a look-up table which represents partial images in a database. Pierrat further teaches calculating an image based on the look-up table results, which represents searching in a database for a partial image of mask, which represents a pattern in a design layout.), formed or expected to be formed from the radiation portion, at least from the partial image of the pattern (Pierrat, [0036], “During the exposure to a radiation source, an image of the mask is projected inside the resist layer using an optical system (or imaging system) such as the one described in FIG. 1. A light source 101 illuminates the mask 102 through the condenser lens 103. The image of the mask is projected by the projection lens 104 on the wafer 105, the wafer being supported by the wafer stage 106.”). 
	Regarding claim 22, Pierrat teaches a computer program product comprising a non-transitory computer readable medium having instructions therein recorded thereon, the instructions (Pierrat, [0107], “The data structures and code described in this description can be stored on a computer readable storage medium, which as mentioned may be any device or medium that can store code and/or data for use by a computer system. This includes, but is not limited to, magnetic and optical storage devices such as disk drives, magnetic tapes, CD (compact discs), DVD (digital video disks), and BD (blu-ray disks), USB memory sticks, and computer instruction signals embodied in a transmission medium. For example, the transmission medium may include a communication network, such as the Internet.”), upon execution when executed by a hardware computer system, configured to cause, by the hardware computer system, at least:
	search, in a database of a plurality of transmission functions for patterns, for a transmission function for a pattern in a design layout (Pierrat, [0033], “A projection function is then obtained (e.g., retrieved from a memory or pre-generated file, or generated run time), where the projection function is dependent upon at least one source point (that is, one shape in the grid). Typically, this projection function is a shifted effective pupil function that is source point dependent, meaning that the function changes as the source is moved; however, it is also possible to use other projection functions (i.e., any function associated with the transmission of radiation from the source to a semiconductor resist, to form an image, which is independent of the mask design).” – Examiner’s Note: Pierrat teaches a projection function or any function associated with the transmission of radiation which represents a transmission function), for a radiation portion propagating, or expected to propagate, along a group of one or more directions (Pierrat, [0036], “During the exposure to a radiation source, an image of the mask is projected inside the resist layer using an optical system (or imaging system) such as the one described in FIG. 1. A light source 101 illuminates the mask 102 through the condenser lens 103. The image of the mask is projected by the projection lens 104 on the wafer 105, the wafer being supported by the wafer stage 106.” - Examiner’s Note: As stated above, Pierrat teaches an iterative process of scanning each source point associated with a radiation source to determine a final image. Therefore, Pierrat teaches a plurality of radiation portions.); and 
	responsive to the transmission function being found in the database (Pierrat, [0033], “A projection function is then obtained (e.g., retrieved from a memory or pre-generated file, or generated run time), where the projection function is dependent upon at least one source point (that is, one shape in the grid). Typically, this projection function is a shifted effective pupil function that is source point dependent, meaning that the function changes as the source is moved; however, it is also possible to use other projection functions (i.e., any function associated with the transmission of radiation from the source to a semiconductor resist, to form an image, which is independent of the mask design.” – Examiner’s Note: The projection function being dependent upon at least one source point represents a transmission function being found in the database.), construct a partial image of the pattern using the transmission function found (Pierrat, [0041], “FIG. 5 describes a method (501) of building such an image. The radiation source can be represented by its source points (503) associated to regions of the source. Each source point is associated to at least one projection function (507). A mask function (505) is also created and combined with the projection function (507) to create a result for a given source point. This step is repeated (511) for all the source points and the results are combined (513) to create and image representation of the mask.”).

Conclusion
	The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
	Mikami (U.S. Publication No. 2014/0146311 A1) teaches a method of “setting a first parameter to define the shape of the plurality of pattern elements of the mask, setting a second parameter to define the effective light source distribution; and repeating the process of calculation of the image of the mask pattern and calculation of a value of an evaluation item while varying the value of the first parameter and the second parameter to thereby determine the effective light source distribution and the mask pattern, wherein parameters of pattern elements are set as one parameter by using a value of an index representing the proximity effect.”. 
	Uehara (U.S. Publication No. 2006/0244940 A1) teaches a method of “setting a first parameter to define the shape of the plurality of pattern elements of the mask, setting a second parameter to define the effective light source distribution; and repeating the process of calculation of the image of the mask pattern and calculation of a value of an evaluation item while varying the value of the first parameter and the second parameter to thereby determine the effective light source distribution and the mask pattern, wherein parameters of pattern elements are set as one parameter by using a value of an index representing the proximity effect.”

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER PHAM whose telephone number is (571) 272- 1512. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kamini Shah, can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://portal.uspto.gov/external/portal.
	Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/P.T.P./
Examiner, Art Unit 2127
01/11/2021

/SAIF A ALHIJA/Primary Examiner, Art Unit 2128